COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00042-CV


$5,612.00 U.S. CURRENCY                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                    APPELLEE

                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. S-13423-16

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      On January 3, 2018, Appellant Damon Gonzalez filed a notice of his intent

to appeal the default judgment entered against him on February 28, 2017. By

letter dated February 1, 2018, we notified Appellant of our concern that we may

not have jurisdiction over this appeal because the notice of appeal was not timely

filed. Tex. R. App. P. 26.1. As no postjudgment motions were filed to extend the


      1
       See Tex. R. App. P. 47.4.
appellate deadline, the notice of appeal was due March 30, 2017. See id. We

cautioned Appellant that his appeal may be dismissed for want of jurisdiction

unless we received a response showing grounds for continuing the appeal within

10 days. See Tex. R. App. P. 42.3(a).

      Appellant filed a response but did not provide us with any basis of

jurisdiction over his appeal.    Therefore, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); see also In re D.A., No. 02-15-00346-

CV, 2015 WL 9244637, at *1 (Tex. App.—Fort Worth Dec. 17, 2015, no pet.)

(mem. op.) (“The time for filing a notice of appeal is jurisdictional in this court,

and absent a timely-filed notice of appeal or extension request, we must dismiss

the appeal.”).

                                                   PER CURIAM

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DELIVERED: March 8, 2018




                                         2